IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30389
                         Summary Calendar


ANTHONY A. EDWARDS,

                                         Plaintiff-Appellant,

versus

R.L. PROSPER, Corrections Officer (FDC Oakdale);
SENEGAL, Unit Disciplinary Team (FDC Oakdale);
KOSCO, Member Unit Disciplinary Team (FDC Oakdale);
HAM, District Hearing Officer (FDC Oakdale);
R.D. MILES, Warden FDC Oakdale; JANET RENO,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 98-CV-928
                       --------------------
                         January 17, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Anthony A. Edwards (#26325) appeals the district court’s

dismissal of his complaint filed pursuant to Bivens v. Six

Unknown Named Agents, 403 U.S. 388, 389 (1971).    Edwards’ motion

for leave to file a supplemental brief is GRANTED.

     Edwards has not shown that the district court abused its

discretion by denying his motion for recusal.     See Liteky v.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-30389
                                 -2-

United States, 510 U.S. 540, 555 (1994)(judicial rulings alone do

not constitute a valid basis for a bias or partiality motion).

     Edwards has not challenged sufficiently the district court’s

reasons for dismissing his due process claims.   See Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987)(when appellant fails to identify error in district court's

analysis, it is the same as if appellant had not appealed

judgment).   Edwards also has abandoned his conspiracy, alienage

discrimination, involuntary servitude, and supervisory liability

claims by failing to assert them properly and by failing to

challenge the district court’s reasons for dismissing them.

     Edwards has not shown the type of injury required to allege

a denial of access claim.   See Lewis v. Casey, 116 S. Ct. 2174,

2179-80 (1996).   Edwards has not made the required showing to

sustain a retaliation claim that “but for the retaliatory motive

the complained of incident . . . would not have occurred.”    Woods

v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).

     Edwards has not shown that the district court erred in

dismissing his complaint.   Accordingly, we affirm the district

court’s judgment on alternate grounds.

     MOTION TO FILE SUPPLEMENTAL BRIEF GRANTED; DISMISSAL

AFFIRMED.